UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52043 CHANG-ON INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0302579 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 514 No. 18 Building High New Technology Development Harbin, Heilongjiang Province, China (Address of principal executive offices) 86-451-82695010 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of June 30, 2009 the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $1,719,221. As of March 31, 2010 the registrant’s outstanding common stock consisted of 67,307,366 shares. Table of Contents PART I 2 Item 1. Business 2 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II 6 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9A(T). Controls and Procedures 10 Item 9B. Other Information 11 PART III 12 Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 16 PART IV 17 Item 15. Exhibits, Financial Statement Schedules 17 SIGNATURES 17 1 PART I Item 1. Business Forward Looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “could”, "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us" and "our" mean Chang-On International, Inc. and all of our subsidiaries, unless otherwise indicated. All dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Business Overview We were incorporated under the laws of the State of Utah as Gold Standard, Inc., on November 28, 1972 and changed our name to Chang-On International, Inc. on April 18, 2007. We are principally engaged in the business of waste recycling and reutilization in the People’s Republic of China (“China”) through our wholly owned subsidiary, Chang-On International Limited, a limited liability company incorporated under the laws of Hong Kong on September 8, 2006 (“Chang-On HK”). Chang-On HK is a holding company with one asset: 61% of the share capital of Harbin Hongbo Environment Protection Material, Inc. (“Hongbo”), a company incorporated under the laws of China. The remaining 39% of the share capital of Hongbo is owned by Guomin Li (29%), our former President, Chief Executive Officer, Chief Financial Officer, Principal Accouting Officer and Director, and Su Yu (10%), our Director. Hongbo was incorporated in November 2004, and until September 2006 it was entirely engaged in developing its technology and manufacturing facility. From September 2006 to December 2006 it completed its first sales, realizing $43,023 in revenue. For the year ended December 31, 2009 it generated net sales of $1,990. Because Hongbo has not yet produced significant revenues, it is still a development stage company for financial reporting purposes. Our principal offices are located at 514 No. 18 Building, High New Technology Development, Harbin, Heilongjiang Province, China. Our fiscal year end is December 31. Our common stock is quoted on the OTC Bulletin Board under the symbol “CAON”. Our Business We are the majority owner of Hongbo through our wholly owned subsidiary, Chang-On HK.Hongbo manufactures construction materials from waste products (“SF material”) and has filed 11 Chinese patents to protect its proprietary products and production techniques.Its innovation in the construction materials industry has been recognized by both the Chinese government, which awarded Su Yu, our Director, the “Gold Medal for Industrial Innovation Contribution,” and by the industry itself, as demonstrated by the Gold Medal awarded to Hongbo at the Hong Kong International New Technology and Product Exposition. Hongbo’s business is the development and production of products utilizing SF material, which is a composite of waste plastic and coal ash. Hongbo currently obtains the waste plastic from six recycling facilities in Harbin and obtains the coal ash from the Harbin Power Station.It removes these two burdens from the environment and transforms them into a highly variable construction material, producing no pollution in the process, which means that it does not incur significant expenses relating to environmental regulation compliance.Since Hongbo’s inception it has not experienced any shortage in the availability of these waste products and we do not anticipate that it will experience any shortages for the foreseeable future. 2 Products, Marketing and Competition At present, Hongbo’s product line consists of wallboard used in building construction.It is also equipped to manufacture well covers using SF material. However, the limited nature of Hongbo’s product line is solely a function of a lack of capital resources.The company currently possesses the know-how to transform SF material into plates, tubes or section bars. With the necessary funding, it intends to equip its manufacturing facility to produce replacements for medium-density fiberboard, steel molding board, a wide range of PVC products and plasticized steel bars. Hongbo can produce both acid-proof pipe and alkali-proof pipe from SF material – even corrosion resistant junction boxes. Products made with SF material can be substituted, in whole or in part, for bricks, sand and cement in many construction applications. Hongob’s products, therefore, not only transform harmful pollutants into safe and usable products, but can replace traditional products, such as PVC-based pipes, the production of which is itself a source of pollution.The company’s competitive advantage comes from its proprietary, patent protected products and manufacturing process, the low cost of acquiring raw materials and the environmentally friendly nature of its construction materials. The Hongbo factory has now been developed to the point where it is capable of producing approximately 1,430 tons of products from SF material per year. Bringing the facility up to full production would therefore yield annual revenues of approximately $900,000, based on a price of $625 per ton.We are actively engaged in negotiations with a number of large construction companies located near Hongbo’s plant in Harbin, China. Until Hongbo is able to fully utilize its manufacturing facility, we will be focused on completing the development of the factory and organizing our marketing program.When full production does commence, we anticipate that the following factors will help Hongbo achieve profitability: ● The cost of raw materials, relative to the resale price of Hongbo’s products, is modest. It currently pays approximately $50 to $62 per ton to have waste plastic separated from other trash, and obtains coal ash free-of-charge. Hongbo pays less than $3 per ton to have the waste products transported to its plant.This is a very cost effective structure for manufacturing construction materials. ● Because of the low cost of production, Hongbo’s construction materials can be sold at prices substantially below the prices of the products they replace.For example, the quoted price for products made using SF material is now less than 50% of the prevailing price of those made using PVC. This disparity should provide Hongbo with the flexibility to increase prices without significantly hindering sales if its operations prove to be unprofitable. ● Hongbo’s operations are viewed with favor by the Chinese government, which has become very conscious of the need to improve the country’s environmental condition.One result of the government’s support for Hongbo has been a five year exemption from income tax. Statistics available for the year 2000 indicate that 20 million tons of waste plastics and 200 million tons of coal ash were deposited in China in that year. The rapid expansion of the Chinese economy since 2000 has only increased these numbers. The government of China, like other governments worldwide, has focused its attention and resources on developing solutions to environmental problems, and Hongbo’s technology can make a significant contribution to the process of cleaning up China’s landfills and environment. We intend to market Hongbo’s products on the basis of their environmental benefits as well as price. Because the raw materials the company uses are waste materials, we expect to be able to price its products at levels significantly below those of standard construction products. In addition, we intend to develop a reputation for quality through the implementation of strict controls that will allow the business to attain profitability when, and if, direct competition in similar environmentally-beneficial products emerges. In order to increase the marketability of its products, Hongbo has filed its application for ISO 9001 compliance certification. Intellectual Property Hongbo’s accumulation of patents should provide it with a significant competitive advantage in the future. Currently, it holds 11 separate Chinese patents for proprietary products and manufacturing processes, including patents for: ● solidified SF board; ● temperature controlling board; ● SF material well cover and base; ● pressing and injection method for the manufacture of SF material; and ● method of calculation while manufacturing combined materials. 3 To drive Hongbo’s technological advantage, it has implemented a program of providing advanced education for its employees that enables them to maintain the technological lead Hongbo has developed. To date, the company has financed advanced technological education for several of its employees in Chinese universities. If and when we generate sufficient working capital, our plan is to send Hongbo’s employees abroad to obtain usable knowledge from the worldwide community. Research and Development We did not incur any expenses associated with research and development activities during the fiscal year ended December 31, 2009.From our inception on November 26, 2004 to December 31, 2009 we spent $22,578 on research and development activities. Employees We currently have 48 employees, all of whom are employed with Hongbo on a full time basis. Subsidiaries We have one wholly owned subsidiary and one majority owned subsidiary.Our wholly owned subsidiary is Chang-On International Limited, a limited liability company incorporated under the laws of Hong Kong on September 8, 2006 (“Chang-On HK”).Chang-On HK, in turns, owns 61% of the share capital of Harbin Hongbo Environment Protection Material, Inc. (“Hongbo”), a corporation organized under the laws of China in November 2004. The remaining 39% of the share capital of Hongbo is owned by Guomin Li (29%), our former President, Chief Executive Officer, Chief Financial Officer, Principal Accouting Officer and Director, and Su Yu (10%), our Director. Legislation and Government Regulation The national, provincial and local governments in the China are highly bureaucratized.The day-to-day operations of Hongbo’s business require us to interact frequently with representatives of Chinese government institutions.The effort to obtain the registrations, licenses and permits necessary to carry out our business activities can be daunting.Significant delays can result from the need to obtain governmental approvals, which can have an adverse effect on the profitability of our operations.In addition, compliance with regulatory requirements applicable to the handling and processing of waste materials may increase the cost of our operations, which could adversely affect our profitability.So far, the Chinese government has been very supportive of our technology and has provided us with a $100,000 grant as well as a five year exemption from income tax. Environment We are subject to China’s national Environmental Protection Law, which was enacted on December 26, 1989, as well as a number of other national and local laws and regulations governing air, water, and noise pollution and establishing pollutant discharge standards. Violating such laws and regulations could result in warnings, fines, orders to cease operations, and even criminal penalties, depending on the circumstances of the violation. We believe that all of our manufacturing operations comply with applicable environmental laws and regulations, including those laws applicable to air, water, and noise pollution. Patent Protection in China China’s intellectual property protection regime is consistent with that of other modern industrialized countries. China has domestic laws for the protection of rights in copyrights, patents, trademarks and trade secrets. China is also a signatory to most of the world’s major intellectual property conventions, including the following: ● the convention establishing the World Intellectual Property Organization (WIPO Convention) (June 4, 1980); ● the Paris Convention for the Protection of Industrial Property (March 19, 1985); ● the Patent Cooperation Treaty (January 1, 1994); and ● the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPs) (November 11, 2001). 4 Patents in China are governed by the China Patent Law and its Implementing Regulations, each of which became effective in 1985. Amended versions of the China Patent Law and its Implementing Regulations came into effect in 2001 and 2003, respectively. The Patent Law covers three kinds of patents: patents for inventions, utility models and designs. The Chinese patent system adopts the principle of “first to file”, which means that where more than one person files a patent application for the same invention, a patent will only be granted to the person who first filed the application. Consistent with international practice, China only allows the patenting of inventions or utility models that possess the characteristics of novelty, inventiveness and practical applicability. For a design to be patentable, it should not be identical with or similar to any design which, before the date of filing, has been publicly disclosed in publications in the country or abroad or has been publicly used in the country, and should not be in conflict with any prior right of another. Chinese law provides that anyone wishing to exploit the patent of another must conclude a written licensing contract with the patent holder and pay the patent holder a fee. One rather broad exception to this, however, is that where a party possesses the means to exploit a patent but cannot obtain a license from the patent holder on reasonable terms and within a reasonable period of time, the China State Intellectual Property Office, or SIPO, is authorized to grant the party a compulsory license. A compulsory license also may be granted where a national emergency or any extraordinary state of affairs occurs or where the public interest so requires. The patent holder may appeal such decision within three months of receiving notification by filing a suit in a People’s Court. To the best of our knowledge, SIPO has not yet granted any compulsory licenses. Chinese law defines patent infringement as the exploitation of a patent without the authorization of the patent holder. A patent holder who believes its patent is being infringed may file a civil suit or file a complaint with a local Intellectual Property Administrative Authority, which may order the infringer to cease the infringing acts. A preliminary injunction may be issued by a People’s Court upon the patent holder’s or an interested party’s request either before instituting any legal proceedings or during the proceedings. Evidence preservation and property preservation measures also are available both before and during litigation. Damages in the case of patent infringement are calculated as either the loss suffered by the patent holder arising from the infringement or the benefit gained by the infringer from the infringement. If it is difficult to ascertain damages in this manner, damages may be reasonably determined in an amount ranging from one to more times the license fee under a contractual license. The infringing party may also be fined by the Administration of Patent Management in an amount of up to three times the unlawful income earned by such infringing party. If there is no unlawful income so earned, the infringing party may be fined in an amount of approximately $73,000. Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments None. Item 2.Properties Our principal executive offices are located at 514 No. 18 Building, High New Technology Development, Harbin, Heilongjiang Province, China. Hongbo’s production facility is located in leased premises at 8 Ha Ping Fu Road, in the Dongli District of Harbin. The lease calls for annual rental payments of approximately $35,150, plus charges for water, electricity, gas and communications lines. Item 3.Legal Proceedings We are not aware of any legal proceedings to which we are a party. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 4.(Removed and Reserved) 5 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “CAON”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. The following table shows the high and low bid quotations for our common stock for each fiscal quarter during our two most recently completed fiscal years. These quotations are based on inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. OTC Bulletin Board Quarter Ended High ($) Low ($) December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 Holders As of March 31, 2010, there were more than 4,000 holders of record of our common stock. Dividends As of March 31, 2010, we had not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock for the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our Board of Directors and will depend upon our future earnings, if any, our financial condition, capital requirements, general business conditions and other factors. Equity Compensation Plans On March 21, 2007 we implemented our 2007 Equity Incentive Plan, which provided for the issuance of up to 6,000,000 shares of our common stock to our employees, directors or consultants in exchange for the provision of services.As of December 31, 2009 we had issued all 6,000,000 shares of our common stock available under our 2007 Equity Incentive Plan, and there were no remaining shares of our common stock authorized for issuance. Recent Sales of Unregistered Securities We did not make any unregistered sales of our equity securities between October 1, 2009 and December 31, 2009. 6 Item 6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues During the fiscal year ended December 31, 2009 we generated $1,990 in revenues, compared to $34,302 during the fiscal year ended December 31, 2008. All of our revenues for these years were in the form of net sales of our SF materials. Since we are a development stage company, our revenue streams are not established and our product sales are therefore unstable.From our inception on November 26, 2004 to December 31, 2009 we generated $93,776 in revenues and we sustained operational losses. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months is uncertain. Expenses From our inception on November 26, 2004 to December 31, 2009 we incurred total expenses of $3,467,072, including $122,329 in salaries, $118,121 in water, electricity and gas expenses, $165,894 in depreciation, $2,350,000 in stock compensation, $345,962 in fixed assets impairment and $241,639 in intangibles writedown. During the fiscal year ended December 31, 2009 we incurred total expenses of $365,427, including $14,053 in salaries, $26,487 in water, electricity and gas expenses, $34,562 in depreciation, $267,500 in stock compensation and $22,378 in professional fees, whereas during the fiscal year ended December 31, 2008 we incurred total expenses of $1,027,856, including $23,224 in salaries, $23,100 in water, electricity and gas expenses, $28,322 in depreciation, $913,333 in stock compensation and $25,000 in professional fees. The decrease in our expenses for the fiscal year ended December 31, 2009 was primarily due to a decrease in our stock compensation, as all of our other expenses remained relatively stable. Net Loss From our inception on November 26, 2004 to December 31, 2009 we incurred a net loss of $3,495,271, $2,350,000 of which was in the form of stock compensation. During the fiscal year ended December 31, 2009 we incurred a net loss of $433,511, whereas we incurred a net loss of $1,003,658 during the fiscal year ended December 31, 2008. The net loss attributable to stock compensation in these years was $267,500 and $913,333, respectively. Liquidity and Capital Resources As of December 31, 2009, we had $27,884 in cash, $427,693 in total assets, $383,311 in total liabilities and a working capital deficit of $316,829. As of December 31, 2009, we had an accumulated deficit of $3,067,189. We are dependent on funds raised through equity financing and proceeds from shareholder loans. Our net loss of $3,495,271 from our inception on November 26, 2004 to December 31, 2009 was funded primarily by such financing and loans, as well as other capital contributions. From our inception on November 26, 2004 to December 31, 2009 we spent $327,396 on operating activities. During the fiscal year ended December 31, 2009 we spent $33,013 on operating activities, whereas we spent $103,823 on operating activities during the fiscal year ended December 31, 2008. The decrease in our expenditures on operating activities during the fiscal year ended December 31, 2009 was primarily due to no increases in our inventories and an increase in our receipt of government grants. From our inception on November 26, 2004 to December 31, 2009 we spent $710,118 on investing activities, all of which was in the form of the purchase of fixed assets. During the fiscal year ended December 31, 2009 we did not spend any money on investing activities, whereas we spent $1,852 on investing activities during the fiscal year ended December 31, 2008. 7 From our inception on November 26, 2004 to December 31, 2009 we received $1,034,681 from financing activities, which consisted of $274,103 in capital contribution and $785,572 in net proceeds from shareholder loans, less $24,994 in distributions to shareholders. During the fiscal year ended December 31, 2009 we received $57,169 from financing activities, whereas during the fiscal year ended December 31, 2008 we received $98,067 from financing activities. All of our receipts for these years were proceeds from shareholder loans, although in fiscal 2009 we made some repayments that we did not the previous year. From our inception on November 26, 2004 to December 31, 2009 we also experienced a gain of $30,717 in connection with foreign exchange translation, losing $70 during the fiscal year ended December 31, 2009 but gaining $4,026 during the fiscal year ended December 31, 2008. Our increase in cash for the fiscal year ended December 31, 2009 was $24,086 due to a combination of our operating, investing and financing activities, and in particular, the proceeds we received from shareholder loans. We anticipate that our expenses over the next 12 months (beginning April 2010) will be approximately $900,000 as described in the table below. These estimates may change significantly depending on the nature of our business activities and our ability to raise capital from our shareholders or other sources. Description Potential Completion Date Estimated Expenses Research and development costs for further products and manufacturing processes 12 months Salaries 12 months Utility expenses 12 months Investor relations costs 12 months Marketing expenses 12 months Professional fees 12 months Other administrative expenses 12 months Total Our other administrative expenses for the year will consist primarily of transfer agent fees, bank and interest charges and general office expenses. The professional fees are related to our regulatory filings throughout the year and include legal, accounting and auditing fees. Based on our planned expenditures, we will require approximately $900,000 to proceed with our business plan over the next 12 months. If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back business plan based on our available financial resources. We intend to raise the balance of our cash requirements for the next 12 months from private placements, shareholder loans or possibly a registered public offering (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans.
